DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has submitted amendments on 11/26/2021. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kasuya (US PUB. 20130331956) in view of Fujibayashi et al (US PUB. 20030090230, herein Fujibayashi) in further view of Nagano (US PUB. 20110208346) in further view of Genma et al (US PUB. 200500551236, herein Genma).

Regarding claim 1, Kasuya teaches A control device comprising: 
a memory configured to store a program (0028 “storage unit”);  
and a processor configured to execute the program and control the control device  (0028 “storage unit”) to: 
execute a machining program for controlling operation of a machine tool from a designated block (0028 “machining programs S1 and S2 respectively corresponding to the control systems MA1 and MA2… machine tool control device 100 operates via the control unit” 0042 “FIG. 6, the machining program S1 includes machining program blocks S1-1, S1-2, S1-3, and S1-4 serially written for making the drive axes belonging to the control system MA1 perform a predetermined operation”); 
set, [in response to a subsequence called from a predetermined block in the machining program being started], a flag indicating that the subsequence is under execution (fig. 7 step 1, 0045 “the control unit 210 sets an executable flag on each of the control systems MA1, MA2, and MA3”, 0045 “If it is set, a machining program block of the machining program S1 corresponding to the first control system MA1 is executed (Step 4) to a wait command (Step 5). The control unit 210 then resets the executable flag on the first control system MA1 (Step 6).”, A flag is raised during execution and indicates the subsequence is under execution.); 
and reset the flag following termination of the subsequence (fig. 7 step 6, 0045 “control unit 210 then resets the executable flag on the first control system MA1 (Step 6).”, The subsequence is terminated since its block has been executed and its flag is reset as a result.). 
Kasuya does not teach in response to a subsequence called from a predetermined block in the machining program being started, wherein in response to an instruction being issued to restart the machining program from a block succeeding the predetermined block, wherein the instruction to restart the machining program is issued following an interruption of execution of the machining program, the processor is further configured to execute the program and control the control device to: determine whether or not the execution of the machining program was interrupted during execution of the subsequence, the determination being based on whether or 
Fujibayashi teaches set, in response to a subsequence called from a predetermined block in the machining program being started, a flag (fig. 9, 0079 “and determines whether or not the command issued in that block is the synchronization control command "G05 P23010" (step A2)”, 0082 “the flag F is then set to "1" (step A6).”, fig. 9 shows the sequence of events. Step A2 determines that a synchronization control command has started. This control command starting corresponds to a machining program being started. After this step occurs, at step A6 the flag is set.)
It would have been obvious to one of ordinary skill in the art to have modified the flag teachings of Kasuya with the control methods of Fujibayashi because the cited references are all directed towards synchronous control and because Fujibayashi teaches a means for controlling operations in a manner where it is possible to reduce the data volume (0018). 
Kasuya and Fujibayashi do not teach in response to a subsequence called from a predetermined block in the machining program being started wherein in response to an instruction being issued to restart the machining program from a block succeeding the predetermined  block, wherein the instruction to restart the machining program is issued following an interruption of execution of the machining program, the processor is further 
Nagano teaches wherein in response to an instruction being issued to restart the machining program from a block succeeding the predetermined block, wherein the instruction to restart the machining program is issued following an interruption of execution of the machining program (0042 “when the rotation of the handwheel 14 is stopped at a certain timing T.sub.3 and then restarted at a certain given timing T.sub.4, the execution of the NC program is automatically restarted from Block B, which is the next block succeeding Block A”), the processor is further configured to execute the program and control the control device (0022) to: 
determine whether or not the execution of the machining program was interrupted during execution of the subsequence (0042), the determination being based on whether or not the flag is set at a time when the instruction is issued to restart the machining program from the block succeeding the predetermined block (fig. 4, figure 4 shows that the in operation flag is set at a time when the instruction is issued to restart the machining program from block B. This occurs at T4). 

Kasuya, Fujibayashi and Nagano do not explicitly teach wherein in response to a determination that the flag is set at the time when the instruction is issued to restart the machining program from the block succeeding the predetermined block (taught in Nagano 0042 FIG. 4), the control device (i) determines that the machining program was interrupted during execution of the subsequence, and (ii) suspends the execution of the machining program and in response to a determination that the flag is not set at the time when the instruction is issued to restart the machining program from the block succeeding the predetermined block, the control device (i) determines that the machining program was not interrupted during execution of the subsequence, and (ii) does not suspend the execution of the machining program.   
Genma teaches wherein in response to a determination that the flag is set at the time when the instruction is issued to restart the machining program from the block succeeding the predetermined block (FIG. 4 of Nagano), the control device (i) determines that the machining program was interrupted during execution of the subsequence, and (ii) suspends the execution of the machining program (0030 “When detected that the alarm flag is "1" at Step 101, a single block interruption is carried out without executing the block which was read at Step 100 (Step 104). Thereafter, this interrupted state is maintained until a start command for resumption is inputted.”), 
and in response to a determination that the flag is not set at the time when the instruction is issued to restart the machining program from the block succeeding the predetermined block (taught by Nagano 0042), the control device (i) determines that the machining program was not interrupted during execution of the subsequence, and (ii) does not suspend the execution of the machining program (fig. 2 step 101, 0032 “the alarm flag is reset to "0", so that processing can be continued without interruption”, 0032 explains when the flag is 0, execution takes place.)
It would have been obvious to one of ordinary skill in the art to have modified the flag teachings of Kasuya, the control methods of Fujibayashi and the control apparatus teachings of Nagano with the numerical control apparatus teachings of Genma since Genma teaches a means for operation of the numerical control apparatus in a manner where it can proceed efficiently and securely (0011). 

Regarding claim 2, Kasuya, Fujibayashi, Nagano, and Genma teach the control device according to claim 1.
Kasuya further teaches wherein the processor is configured to execute the program and control the control device to regard a start of execution of the predetermined block as the start of the subsequence and set the flag (0044 “The control unit 210 acts as sequential execution means in accordance with a program stored in advance…As seen in the flow chart shown in FIGS. 7 and 8, the control unit 210 sets an executable flag on each of the control systems MA1, MA2, and MA3 (Step 1).” Control systems MA1-MA3 contain the blocks which are executed.)

Regarding claim 3, Kasuya, Fujibayashi, Nagano, and Genma teach the control device according to claim 1. 
Kasuya teaches wherein the processor is configured to execute the program and control the control device to set the flag when execution of a predetermined code in the subsequence is detected (0044 “The control unit 210 acts as sequential execution means in accordance with a program stored in advance…As seen in the flow chart shown in FIGS. 7 and 
Regarding claim 4, Kasuya, Fujibayashi, Nagano, and Genma teach the control device according to claim 1.
Kasuya further teach wherein the processor is configured to execute the program and control the control device to regard normal termination of the predetermined block as the termination of the subsequence and reset the flag (fig. 7 step 6, 0045 “control unit 210 then resets the executable flag on the first control system MA1 (Step 6).”, The subsequence is terminated since its block has been executed and its flag is reset as a result.)

Regarding claim 5, Kasuya, Fujibayashi, Nagano, and Genma teach the control device according to claim 1.
Kasuya further teaches wherein when execution of a predetermined code in the subsequence is detected, the flag is reset (fig. 7 step 6, 0045 “control unit 210 then resets the executable flag on the first control system MA1 (Step 6).”, The subsequence is terminated since its block has been executed and the execution has been detected and its flag is reset as a result.)

Regarding claim 7, Kasuya, Fujibayashi, Nagano, and Genma teach the control device according to claim 1.
Kasuya and Nagano further teach wherein when the instruction is issued to restart the machining program (Nagano, 0042), and if the flag is set, the machining program is automatically executed from the predetermined block from which the subsequence is called (Kasuya, fig. 7 step 1, 0045 “the control unit 210 sets an executable flag on each of the control systems MA1, MA2, and MA3… machining program block of the machining program S1 

Regarding claim 8, Kasuya, Fujibayashi, Nagano, and Genma teach the control device according to claim 1.
Kasuya and Nagano further teach wherein the flag is provided for each block in the machining program (Kasuya, fig. 7, fig. 6, 0045 “then the control unit 210 determines whether the executable flag is set on the control system MA1 (Step 3). If it is set, a machining program block of the machining program S1 corresponding to the first control system MA1 is executed (Step 4) to a wait command (Step 5).”, 0031 “In order to execute the machining program blocks S1-2 and S2-2 after waiting for the completion of executing the machining program blocks S1-1 and S2-1, wait commands da1-1 and da2-1 are provided between the machining program blocks S1-1 and S1-2 and between the machining program blocks S2-1 and S2-2, respectively”, fig. 10, Each block is associated with a control system (MA1-MA3) during its operation. Each control system also has its own flag provided. Therefore, every block has a flag.) and when the instruction is issued to restart the machining program (Nagano 0042), and if the flag associated with a block preceding the designated block is set, the execution of the machining program is suspended (Kasuya, fig. 7, fig. 6, 0045 “then the control unit 210 determines whether the executable flag is set on the control system MA1 (Step 3). If it is set, a machining program block of the machining program S1 corresponding to the first control system MA1 is executed (Step 4) to a wait command (Step 5).”, 0031 “In order to execute the machining program blocks S1-2 and S2-2 after waiting for the completion of executing the machining program blocks S1-1 and S2-1, wait commands da1-1 and da2-1 are provided between the machining program blocks S1-1 and S1-2 and between the machining program blocks S2-1 and S2-2, respectively”, fig. 10, Fig. 7 starts off with the control system MA1. As explained in 0031 and fig. 7 and 10 while the flag is still set, when it is determined there is a wait 

Regarding claim 9, Kasuya teaches A control method to be executed by a computer, the control method comprising the steps of: 
an execution control step of executing a machining program for controlling operation of a machine tool from a designated block (0028 “machining programs S1 and S2 respectively corresponding to the control systems MA1 and MA2… machine tool control device 100 operates via the control unit” 0042 “FIG. 6, the machining program S1 includes machining program blocks S1-1, S1-2, S1-3, and S1-4 serially written for making the drive axes belonging to the control system MA1 perform a predetermined operation”); 
a start processing step of setting, [in response to a subsequence called from a predetermined block in the machining program being started, a flag] indicating that the subsequence is under execution  (fig. 7 step 1, 0045 “the control unit 210 sets an executable flag on each of the control systems MA1, MA2, and MA3”, 0045 “If it is set, a machining program block of the machining program S1 corresponding to the first control system MA1 is executed (Step 4) to a wait command (Step 5). The control unit 210 then resets the executable flag on the first control system MA1 (Step 6).”, A flag is raised during execution and indicates the subsequence is under execution.); 
and a termination processing step of resetting the flag following termination of the subsequence (fig. 7 step 6, 0045 “control unit 210 then resets the executable flag on the first control system MA1 (Step 6).”, The subsequence is terminated since its block has been executed and its flag is reset as a result.). 

Fujibayashi teaches in response to a subsequence called from a predetermined block in the machining program being started, a flag (fig. 9, 0079 “and determines whether or not the command issued in that block is the synchronization control command "G05 P23010" (step A2)”, 0082 “the flag F is then set to "1" (step A6).”, fig. 9 shows the sequence of events. Step A2 determines that a synchronization control command has started. This control command starting corresponds to a machining program being started. After this step occurs, at step A6 the flag is set.)
It would have been obvious to one of ordinary skill in the art to have modified the flag teachings of Kasuya with the control methods of Fujibayashi because the cited references are 
Kasuya and Fujibayashi do not teach wherein in response to an instruction being issued to restart the machining program from a block succeeding the predetermined block, wherein the instruction to restart the machining program is issued following an interruption of execution of the machining program, the control method further comprises: determining whether or not the execution of the machining program was interrupted during execution of the subsequence, the determination being based on whether or not the flag is set at a time when the instruction is issued to restart the machining program from the block succeeding the predetermined block, wherein in response to a determination that the flag is set at the time when the instruction is issued to restart the machining program from the block succeeding the predetermined block, the control method further comprises (i) determining that the machining program was interrupted during execution of the subsequence, and (ii) suspending the execution of the machining program, and in response to a determination that the flag is not set at the time when the instruction is issued to restart the machining program from the block succeeding the predetermined block, the control method further comprises (i) determining that the machining program was not interrupted during execution of the subsequence, and (ii) not suspending the execution of the machining program.
Nagano teaches wherein in response to an instruction being issued to restart the machining program from a block succeeding the predetermined block, wherein the instruction to restart the machining program is issued following an interruption of execution of the machining program (0042 “when the rotation of the handwheel 14 is stopped at a certain timing T.sub.3 and then restarted at a certain given timing T.sub.4, the execution of the NC program is automatically restarted from Block B, which is the next block succeeding Block A”), the control method (0022) further comprises: 
determining whether or not the execution of the machining program was interrupted during execution of the subsequence (0042), the determination being based on whether or not the flag is set at a time when the instruction is issued to restart the machining program from the block succeeding the predetermined block (fig. 4, figure 4 shows that the in operation flag is set at a time when the instruction is issued to restart the machining program from block B. This occurs at T4). 
It would have been obvious to one of ordinary skill in the art to have modified the flag teachings of Kasuya and the control methods of Fujibayashi with the control apparatus teachings of Nagano because the cited references are all directed towards synchronous control and because Nagano teaches a means for increasing work efficiency in a production setup (0012). 
Kasuya, Fujibayashi and Nagano do not explicitly teach wherein in response to a determination that the flag is set at the time when the instruction is issued to restart the machining program from the block succeeding the predetermined block, the control method further comprises (i) determining that the machining program was interrupted during execution of the subsequence, and (ii) suspending the execution of the machining program, and in response to a determination that the flag is not set at the time when the instruction is issued to restart the machining program from the block succeeding the predetermined block, the control method further comprises (i) determining that the machining program was not interrupted during execution of the subsequence, and (ii) not suspending the execution of the machining program.
Genma teaches wherein in response to a determination that the flag is set at the time when the instruction is issued to restart the machining program from the block succeeding the predetermined block (fig. 4 of Nagano), the control method further comprises (i) determining that the machining program was interrupted during execution of the subsequence, and (ii) suspending the execution of the machining program (0030 “When detected that the alarm flag is "1" at Step 101, a single block interruption is carried out , 
and in response to a determination that the flag is not set at the time when the instruction is issued to restart the machining program from the block succeeding the predetermined block (taught by Nagano 0042), the control method further comprises (i) determining that the machining program was not interrupted during execution of the subsequence, and (ii) not suspending the execution of the machining program (fig. 2 step 101, 0032 “the alarm flag is reset to "0", so that processing can be continued without interruption”, 0032 explains when the flag is 0, execution takes place.)
It would have been obvious to one of ordinary skill in the art to have modified the flag teachings of Kasuya, the control methods of Fujibayashi and the control apparatus teachings of Nagano with the numerical control apparatus teachings of Genma since Genma teaches a means for operation of the numerical control apparatus in a manner where it can proceed efficiently and securely (0011). 

Regarding claim 10, Kasuya teaches A non-transitory computer readable medium configured to store a control program to make a computer execute a control method comprising the steps of: 
an execution control step of executing a machining program for controlling operation of a machine tool from a designated block (0028 “machining programs S1 and S2 respectively corresponding to the control systems MA1 and MA2… machine tool control device 100 operates via the control unit” 0042 “FIG. 6, the machining program S1 includes machining program blocks S1-1, S1-2, S1-3, and S1-4 serially written for making the drive axes belonging to the control system MA1 perform a predetermined operation”); 
a start processing step of setting, [in response to a subsequence called from a predetermined block in the machining program being started, a flag] indicating that the subsequence is under execution (fig. 7 step 1, 0045 “the control unit 210 sets an executable flag on each of the control systems MA1, MA2, and MA3”, 0045 “If it is set, a machining program block of the machining program S1 corresponding to the first control system MA1 is executed (Step 4) to a wait command (Step 5). The control unit 210 then resets the executable flag on the first control system MA1 (Step 6).”, A flag is raised during execution and indicates the subsequence is under execution.); 
and a termination processing step of resetting the flag following termination of the subsequence (fig. 7 step 6, 0045 “control unit 210 then resets the executable flag on the first control system MA1 (Step 6).”, The subsequence is terminated since its block has been executed and its flag is reset as a result.)
Kasuya does not teach in response to a subsequence called from a predetermined block in the machining program being started, a flag, wherein in response to an instruction being issued to restart the machining program from a block succeeding the predetermined block, wherein the instruction to restart the machining program is issued following an interruption of execution of the machining program, the control method further comprises: determining whether or not the execution of the machining program was interrupted during execution of the subsequence, the determination being based on whether or not the flag is set at a time when the instruction is issued to restart the machining program from the block succeeding the predetermined block, wherein in response to a determination that the flag is set at the time when the instruction is issued to restart the machining program from the block succeeding the predetermined block, the control method further comprises (i) determining that the machining program was interrupted during execution of the subsequence, and (ii) suspending the execution of the machining program, and in response to a determination that the flag is not set at the time when the instruction is issued to restart the machining program from the block succeeding the predetermined block, the control method further comprises (i) determining that 

Fujibayashi teaches in response to a subsequence called from a predetermined block in the machining program being started, a flag (fig. 9, 0079 “and determines whether or not the command issued in that block is the synchronization control command "G05 P23010" (step A2)”, 0082 “the flag F is then set to "1" (step A6).”, fig. 9 shows the sequence of events. Step A2 determines that a synchronization control command has started. This control command starting corresponds to a machining program being started. After this step occurs, at step A6 the flag is set.)
It would have been obvious to one of ordinary skill in the art to have modified the flag teachings of Kasuya with the control methods of Fujibayashi because the cited references are all directed towards synchronous control and because Fujibayashi teaches a means for controlling operations in a manner where it is possible to reduce the data volume (0018). 
Kasuya and Fujibayashi do not teach wherein in response to an instruction being issued to restart the machining program from a block succeeding the predetermined block, wherein the instruction to restart the machining program is issued following an interruption of execution of the machining program, the control method further comprises: determining whether or not the execution of the machining program was interrupted during execution of the subsequence, the determination being based on whether or not the flag is set at a time when the instruction is issued to restart the machining program from the block succeeding the predetermined block, wherein in response to a determination that the flag is set at the time when the instruction is issued to restart the machining program from the block succeeding the predetermined block, the control method further comprises (i) determining that the machining program was interrupted during execution of the subsequence, and (ii) suspending the execution of the machining program, and in response to a determination that the flag is not set at the time when the 
Nagano teaches wherein in response to an instruction being issued to restart the machining program from a block succeeding the predetermined block, wherein the instruction to restart the machining program is issued following an interruption of execution of the machining program (0042 “when the rotation of the handwheel 14 is stopped at a certain timing T.sub.3 and then restarted at a certain given timing T.sub.4, the execution of the NC program is automatically restarted from Block B, which is the next block succeeding Block A”), the control method further (0022) comprises: 
determining whether or not the execution of the machining program was interrupted during execution of the subsequence (0042), the determination being based on whether or not the flag is set at a time when the instruction is issued to restart the machining program from the block succeeding the predetermined block (fig. 4, figure 4 shows that the in operation flag is set at a time when the instruction is issued to restart the machining program from block B. This occurs at T4). 
It would have been obvious to one of ordinary skill in the art to have modified the flag teachings of Kasuya and the control methods of Fujibayashi with the control apparatus teachings of Nagano because the cited references are all directed towards synchronous control and because Nagano teaches a means for increasing work efficiency in a production setup (0012). 
Kasuya, Fujibayashi and Nagano do not explicitly teach wherein in response to a determination that the flag is set at the time when the instruction is issued to restart the machining program from the block succeeding the predetermined block, the control method further comprises (i) determining that the machining program was interrupted during execution 
Genma teaches wherein in response to a determination that the flag is set at the time when the instruction is issued to restart the machining program from the block succeeding the predetermined block (taught by Nagano 0042), the control method further comprises (i) determining that the machining program was interrupted during execution of the subsequence, and (ii) suspending the execution of the machining program (0030 “When detected that the alarm flag is "1" at Step 101, a single block interruption is carried out without executing the block which was read at Step 100 (Step 104). Thereafter, this interrupted state is maintained until a start command for resumption is inputted.”), 
and in response to a determination that the flag is not set at the time when the instruction is issued to restart the machining program from the block succeeding the predetermined block (taught by Nagano 0042), the control method further comprises (i) determining that the machining program was not interrupted during execution of the subsequence, and (ii) not suspending the execution of the machining program (fig. 2 step 101, 0032 “the alarm flag is reset to "0", so that processing can be continued without interruption”, 0032 explains when the flag is 0, execution takes place.)
It would have been obvious to one of ordinary skill in the art to have modified the flag teachings of Kasuya, the control methods of Fujibayashi and the control apparatus teachings of Nagano with the numerical control apparatus teachings of Genma since Genma teaches a means for operation of the numerical control apparatus in a manner where it can proceed efficiently and securely (0011). 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Kasuya (US PUB. 20130331956) in view of Fujibayashi et al (US PUB. 20030090230, herein Fujibayashi) in further view of Nagano (US PUB. 20110208346) in further view of Genma et al (US PUB. 200500551236, herein Genma) in further view of Murakawa (US PUB. 20160209825).

Regarding claim 6, Kasuya, Fujibayashi, Nagano, and Genma teach the control device according to claim 1.
Kasuya and Nagano further teach wherein when the execution control unit is instructed to restart the machining program (Nagano 0042), if the flag is set (Kasuya fig. 7 step 1).
However, Kasuya, Fujibayashi, Nagano, and Genma do not teach the execution control unit outputs an alert indicating that the subsequence is not terminated yet.
Murakawa teaches the execution control unit outputs an alert (0057 “automatic operation pauses due to failure of wire connection and warning indicating the failure of wire connection is output”) indicating that the subsequence is not terminated yet (Kasuya does teach indicating that a subsequence is not terminated since as shown above in fig. 7 step 1, 0045 and 0031 teaches showing when something is being executed and suspended. Kasuya and Murakawa combined together interact to indicate that a subsequence is not yet terminated and sending an alert regarding this information.)
It would have been obvious to one of ordinary skill in the art to have modified the flag teachings of Kasuya, the control methods of Fujibayashi, the control apparatus teachings of Nagano and the numerical control apparatus teachings of Genma with the alerts due to malfunction teachings of Murakawa because Murakawa teaches that when a failure occurs and is detected and alerted about, the numerical controller is able to “correct[ing] machining path deviations occurring during machining.” and fix the failure cause (0012).

Relevant Prior Art
	Shimizu et al (US PUB. 20160306333) has been deemed relevant prior art since it is also focused on numerical controller command changes based on flagging. 

Response to Arguments
Applicant’s arguments, filed 11/26/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kasuya (US PUB. 20130331956) in view of Fujibayashi et al (US PUB. 20030090230, herein Fujibayashi) in further view of Nagano (US PUB. 20110208346) in further view of Genma et al (US PUB. 200500551236, herein Genma). 
Applicant argues that the cited prior art does not teach the features of amended claim 1. 
However, Nagano and Genma in combination teach the amended claim language. Nagano teaches that following an interruption in the execution of the machining program, a restart takes places from a block succeeding the predetermined block since Nagano teaches restarting a machining program from block B instead of the preceding block A (0042). This determination is done based on whether the flag is set at the restart of the machining program (fig. 4). 
Genma further teaches determining that the machining program was interrupted based on the flag setting and when it is determined to be interrupted, suspending execution of the machining program (0030). Genma further teaches that in the case the flag does not show that an interruption took place (i.e. flag is not set to 1), then processing can be continued without interruption (fig. 2, 0032). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116